DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on June 13, 2022.
Claims 1-16 and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 15, filed June 13, 2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see pg. 15, filed June 13, 2022, with respect to prior art rejection of claims 15 and 16 have been fully considered and are persuasive.  The prior art rejection of claims 15 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising: 
receiving configurations for: 
a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain, 
a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, wherein the second number of symbols is larger than the first number of symbols, and 
a reference signal received power (RSRP) threshold; 
determining a first RSRP value; and 
receiving a first physical downlink control channel (PDCCH), wherein: 
the first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold, and 
the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold.
Zhou et al. (US 2019/0245737) discloses a base station transmitting configuration parameters including a first coreset and a second coreset (¶¶ 371, 373), where the base station transmits a first PDCCH in the first coreset or a second PDCCH in the second coreset (see ¶ 371).
However, the prior arts of record do not disclose, alone or in combination, determining a first RSRP value; and receiving a first physical downlink control channel (PDCCH), wherein: the first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold, and the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold.
Claims 2-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 8-14, please see above explanation for reasons for allowance.
Regarding claim 15, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A base station comprising: 
a processor; and 
a transceiver operably connected to the processor, the transceiver configured to: 
transmit configurations for: 
a first control resource set (CORESET) that includes a first number of resource blocks (RB s) in a frequency domain and a first number of symbols in a time domain, 
a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, wherein the second number of symbols is larger than the first number of symbols, and 
a reference signal received power (RSRP) threshold; and 
transmit a first physical downlink control channel (PDCCH), wherein the first PDCCH transmission: 
is in the first CORESET or in the second CORESETs, and 
schedules a transmission of a physical downlink shared channel (PDSCH) that includes a random access response (RAR) message, 
wherein the configuration for the first CORESET is provided by a master information block, and 
wherein the configurations for the second CORESET and for the RSRP threshold are provided by a system information block.
Zhou et al. (US 2019/0245737) discloses a base station transmitting configuration parameters including a first coreset and a second coreset (¶¶ 371, 373), where the base station transmits a first PDCCH in the first coreset or a second PDCCH in the second coreset (see ¶ 371).
However, the prior arts of record do not disclose, alone or in combination, transmit a first physical downlink control channel (PDCCH), wherein the first PDCCH transmission: is in the first CORESET or in the second CORESETs, and schedules a transmission of a physical downlink shared channel (PDSCH) that includes a random access response (RAR) message, wherein the configuration for the first CORESET is provided by a master information block, and wherein the configurations for the second CORESET and for the RSRP threshold are provided by a system information block.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16 and 18-20 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474